Citation Nr: 1415118	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  06-18 041A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increase in disability pension award based on unreimbursed medical expenses.

[The issue of entitlement to service connection for dental treatment is the subject of separate decision.] 


  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1967 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that this case must be remanded for additional development.  

In February 2014, the Board sent a letter in which the Veteran was given an opportunity to waive consideration by the RO or AOJ of new evidence submitted to the Board by the Veteran's representative after the issuance of the last statement of the case issued in October 2012.  

In February 2014, the Board received an answer from the Veteran's representative stating that the Veteran did not want to waive consideration and wished to have his claim and the newly submitted evidence remanded to the AOJ/RO for initial review.  
Therefore, the claim must be returned to the AOJ for readjudication.  See 38 C.F.R. §§ 19.31, 20.1304 (2009); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) [VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid].

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, review the newly submitted evidence and argument on the claim of entitlement to an increase in disability pension award based on unreimbursed medical expenses and readjudicate the Veteran's claim.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


